                  Case 1:18-cv-09011-JMF Document 70 Filed 06/27/19 Page 1 of 2

RICHARD D . EMERY
                             EMERY CELLI BRINCKERHOFF & ABADY LLP                            CHARLES J . OGLETREE, JR.
ANDREW G . CELLI, JR.                                                                                         EMERJ   _§
                                                       A'ITORNEYS A'r LAW
MATTHEW D . BRINCKERHOFF
                                          600 FIFJ'H AVE:-iCE A'!" ROCKEFELLER CE:s;TER                DIANE L. HOUK
JONATHAN S. ABADY
                                                            10m l'LOOR                                JESSICA CLARKE
EARLS. WARD
                                                  NEW Y ORK, NEW YORK 10020
!LANN M . MAAZEL
HAL R. LIEBERMAN                                                                                        ALISON FRICK
                                                      TEL: (212) 763-5000                            DAYID LEBOWITZ
DANI EL J. KORN STEIN
                                                      FAX: (212) 763-5001                            DOUGLAS E. LIEB
0 . ANDREW F , WILSON                                  www.ccbalaw.com
ELIZABETH S. SAYLOR                                                                                 ALANNA KAUFMAN
KATH ERINE ROSENFELD                                                                                EMMA L. FREEMAN
DEBRA L. GREENBERGER                                                                                   DA YID BERMAN
ZOE SALZMAN                                                                                         ASH0K CHANDRAN
SAM SHAPIRO                                                                                         MICHELE Y ANKS0N




                                                                     June 27, 2019



            VIAECF

        Hon. Jesse M. Furman
        United States District Judge
        U.S. Courthouse
        40 Foley Square
        New York, New York 10007

                       Re: Accent Delight Int'! Ltd. et al. v. Sotheby's et al., No. 18 Civ. 9011

        Dear Judge Furman:

                We oppose Defendants' June 27 letter-motion for a 45-day extension of time to answer
        the Complaint, as well as a postponement of the initial pretrial conference set by the Court for
        July 24.

                We oppose these requested extensions because:

                1.      The requests are unreasonable. Defendants have had the Amended Complaint for
        well over half a year, and could have drafted an Answer already in the event their motion to
        dismiss was denied. Fed. Civ. P. 12(a)(4)(A) warned Defendants that they would have 14 days
        to serve their Answer if the Court denied their motion. No reason exists for any extension, much
        less one of 45 days.

               2.      While we believe in professional courtesy and civility, Defendants have abused
        those values in the past. The Court knows how we in good faith consented to an extension
        requested by Sotheby's in October 2017 only for Sotheby's to use that extension to file a
        proceeding in Switzerland designed to deprive to preclude our clients from suing in England.




0038 1956
           Case 1:18-cv-09011-JMF Document 70 Filed 06/27/19 Page 2 of 2
EMERY CELLI BRINCKERHOFF & ABADY LLP

            I
Hon. Jesse,M. Furman
June 27, 2019
Page2

         The extension should be denied.

                                            Res ectfully,


                                             ~i~ d~ ·L
DJK:cr

cc: All counsel of record (via ECF)
